Title: From George Washington to John Jay, 25 May 1779
From: Washington, George
To: Jay, John



Sir,
Head Quarters Middle Brook May 25 1779

I am honored with Your Excellencys favours one of the 12th two of the 19th and one of the 22d—with their inclosures, to all which due attention shall be paid. The predatory war which the enemy now seem resolved to carry on will be very distressing—little aid can be afforded from the army in its present situation and the militia appear to be too ill provided with arms to defend themselves. How this can be remedied and the army supplied, I know not. But it ought to be an essential object of policy with the particular states to put their militia on a respectable footing and under such regulations as will enable them to assemble with rapidity on sudden emergencies.
I inclose a copy of my instructions to General Scot, on the present occasion, that Congress may know what they are and judge of their propriety—It appears to me that a reinforcement to the Southern army is an indispensable object—at the same time I thought it ineligible to make my directions at this time more positive, as it is impossible to determine absolutely what the exigency of affairs in Virginia may require.
By intelligence through different channels from New York, it would seem as if the enemy there have some important enterprise in contemplation. They have been drawing all their force to a point and have collected a number of boats at Kings-bridge, which are so prepared as to indicate an attempt that requires secrecy and silence. The appearances are strong and make it necessary we should be upon our guard; though they may only be calculated for demonstration—perhaps to divert and detain a part of the force we are sending on the Western service. We are somewhat embarrassed on the score of waggons—The preparations for the Indian expedition have retarded those for moving this army. I hope we shall shortly be relieved. With perfect respect & esteem I have the honor to be Sir Your most Obed. servt
Go: Washington
